Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00783-CV

                           IN RE Wanda ABRAM and all Other Occupants

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: November 27, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 5, 2019, relators filed a petition for writ of mandamus. After considering

the petition and the record, this court concludes relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 31E1902079, styled WL Ventana LLC d/b/a Park at Ventana 2 v. Wanda
Abram and All Other Occupants, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable Jeff
Wentworth presiding.